Title: To Thomas Jefferson from Samuel Dexter, 17 March 1801
From: Dexter, Samuel
To: Jefferson, Thomas



Sir,
Treasury Department March 17th. 1801

The case of Mr. Comte is not new to me—Heretofore an application was made to my Predecessor, in his behalf, for a remission of the forfeiture & penalties incurred; he determined not to remit. Since I came into the Treasury Department, a petition from Mr. Comte for a pardon passed thro’ my hands to the late President, who it is presumed omitted to act on it from the press of business at the close of the last Session of the Legislature.Possibly however it may appear at the Office of State that Mr. Comte was pardoned.My own opinion was favourable to the Petitioner. I have the honor to enclose the petition & papers accompanying it, also the proceedings formerly had on the application for remission of the forfeiture & penalties, as from the particular Statement of the facts therein, the President will have the whole case before him & be enabled to determine on the propriety of granting or refusing pardon to Mr. Comte;—As there was pretty clearly an intent to defraud the Revenue, I presume he can hardly be thought to be entitled to a restitution of the property forfeited; but the loss of this added to his past imprisonment is perhaps a punishment adequate to his Offence.
I have the honour to be with very great respect Your obedient Servant

Saml. Dexter

